UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7120



DONALD J. TYNER,

                                           Petitioner - Appellant,

          versus


FRANK C. SIZER, JR., Warden; ATTORNEY GENERAL
FOR THE STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-00-
1426-L)


Submitted:   December 19, 2002         Decided:     December 31, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donald J. Tyner, Appellant Pro Se.      John Joseph Curran, Jr.,
Attorney General, Mary Ann Rapp Ince, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald J. Tyner seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

An appeal may not be taken from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue for claims addressed by a district

court on the merits absent “a substantial showing of the denial of

a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000); see Rose

v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 122 S. Ct. 318

(2001).    We have reviewed the record and conclude for the reasons

stated by the district court that Tyner has not made the requisite

showing.       See Tyner v. Sizer, No. CA-00-1426-L (D. Md. June 28,

2002).     Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions    are   adequately   presented     in   the

materials      before   the    court   and   argument   would   not    aid   the

decisional process.




                                                                      DISMISSED




                                        2